Case 1:20-cv-00473-EK-RLM Document 10 Filed 02/03/20 Page 1 of 2 PagelD #: 116

Offit |Kurman:

Attorneys At Law

 

Trust. Knowledge. Confidence.

RICHARD G. MENAKER
Direct: (212) 545-1986
rmenaker@offitkurman.com

February 3, 2020

By ECF and Courier
Hon. Eric R. Komitee, U.S.D.J.

United States District Court
United States Courthouse
225 Cadman Plaza East
Brooklyn, NY 11201

Re: United States v. Palumbo, et al. (1:20-cv-00473-EK-RLM)
Dear Judge Komitee:

We represent defendants in the captioned case. We have seen the Government’s
application for a temporary restraining order filed earlier today (docket no. 7) and respectfully
request an opportunity to appear before the Court and respond.

Late on Friday, January 31, 2020, our clients learned of the Government’s earlier
application for a temporary restraining order and engaged us to represent them. I immediately
communicated by telephone with the Assistant United States Attorneys assigned to the matter,
advised that defendants were represented by counsel, and explained that defendants will consent
to a reasonable temporary restraining order that protects valid public interests while allowing
defendants to maintain their legitimate business. I requested that a copy of any proposed revised
temporary restraining order be provided to us in advance of its submission to the Court for
possible comment. A copy of my email to both Assistant United States Attorneys of earlier today
confirming our Friday call is enclosed. No one has responded to that communication.

The proposed temporary restraining order submitted earlier today would
provisionally bar defendants from serving as telecommunications carrier for 16 alleged
customers. This may in fact be acceptable and appropriate, but the application has redacted the
relevant names. Defendants need an opportunity to see whether any of the 16 are in fact
legitimate customers who are not engaging in impermissible activity. Accordingly, before the
Court signs the proposed temporary restraining order by the government, defendants respectfully
request leave to be heard. Thank you for considering this request.

Respectfully yours,
Richard G. Menaker
Enclosure

Cc: Dara A. Olds, Esq. (by ECF)
Bonni Perlin. Esq. (by ECF)

10 East 40th Street | Suite 3500 | New York, NY 10016 | 242.545.1900
offitkurman.com
Case 1:20-cv-00473-EK-RLM Document 10 Filed 02/03/20 Page 2 of 2 PagelD #: 117

Menaker, Richard

From: Menaker, Richard

Sent: Monday, February 3, 2020 11:53 AM

To: dara.olds@usdoj.gov; bonni.perlin@usdoj.gov

Ce: Bruening, Theo

Subject: United States v. Palumbo, et al. EDNY 20-CV-473 (Komitee, J.) (Mann, Ch. M.J.)

Dear AUSA Olds and AUSA Perlin:

Thank you for returning my call on Friday in which | advised that we represent Nicholas and Natasha Palumbo and their
telecommunications business. As stated in our call, they wish to cooperate with the efforts of the Department of Justice
to curb predatory wire fraud schemes. They have a legitimate business as a carrier of commercial telephone calls and do
not want to see that platform used in violation of any laws. It is important, however, that any injunctive relief be tailored
to preserve valid activity.

As you have requested, our clients will provide the names of originators and wholesale carriers of calls that have been
the subjects of complaints and have been barred from their platform. Kindly provide us with a copy of any proposed
TRO. If reasonable in scope, our clients are willing to advise the Court of their consent.

Thank you for your courtesy in considering this request.

Regards,
Dick Menaker

Offit |Kurman

Attorneys At Law

Richard Menaker 10 East 40th Street
Principal Suite 3500

D 212.545.1986
rmenaker@offitkurman.com

New York, NY 10016
T 212.545.1900
F 212.545.1656
offitkurman.com

in fF ¥ (9)
